Labatjve, J.
This suit is brought against the defendants to recover the sum of five hundred and fifty dollars, for services rendered to the said steamer R. R. Cuyler, and expenses incurred in taking her over the bar, as per account annexed to the petition.
By their answer, the defendants pleaded a general denial; admitted they had employed the plaintiff to pass the said steamer over the bar at the month of the Mississippi river, at an agreed price of $100, and he was also to furnish his own hawser for that purpose; that they offered to pay said sum, and the plaintiff refused.
The Court below, after hearing the evidence, gave judgment for plaintiff for $250, with legal interest from judicial demand, with a privilege on the steamer attached. The defendants appealed.
This case turns entirely on questions of facts; the testimony is conflicting and contradictory. The Judge who heard the witnesses, had a better opportunity than this Court has, to judge who came nearer the truth. We cannot say that the Judge erred, and we believe justice has been done between tbe parties. One witness testified that there was an agreement fixing the services at $100; another, that it was $100 a tide; that the propelling steamer of plaintiff was twenty-nine hours alongside of the Cuyler, in which time there were four tides, when generally, there is but one in twelve hours. A third witness says that the services of plaintiff were worth $1,000; the regular price is $50 per hour. Under such testimony we do not feel authorized to disturb the judgment appealed from.
It is therefore ordered and decreed that the judgment of the lower Court be affirmed, with costs.